PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/537,829
Filing Date: August 12, 2019
Appellant(s): Vidit, Bhargava



__________________
Sean E. Combs
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed April 6, 2022.
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(1) Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 12, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection of claims 1-4, 6-12, and 16-20 under 35 U.S.C. 101.

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.


WITHDRAWN REJECTIONS
There are no withdrawn rejections.

(2) Response to Argument

Appellant argues that “the instant claims recite a specific manner of determining an installment payment term plan that can be paid at least partially from reward points available with a payment card of a cardholder based on past cardholder behavior (e.g., usage), which provides a specific improvement over prior systems (e.g., supporting future payment made by non-currency that does not yet exist using past user behavior to predict future non-currency accrual that allow users to make non-currency installment payments instead of requiring non-currency value to exist in order to use)… provides an improvement in installment payment technology…allow for payment using non-currency (e.g., reward points) even when the non-currency does not yet exist… Therefore, Appellant submits that the claims are rooted in payment technology and provide a specific/technical improvement (e.g., using past user behavior to predict future non-currency accrual that allow users to make non-currency installment payments) over prior systems (e.g., that require noncurrency value to exist to pay for the goods and/or services in full or require full currency installment payments).” (pages 15-17)
	The Examiner respectfully disagrees. “Allowing users to make non-currency installments payments” by using past user behavior to predict future non-currency accrual in order to determine payment term plans does not amount to a technical improvement to i) any computers (e.g., computer functionality/capabilities), to ii) a computer-related technology or technological environment, and does not amount to a iii) technology-based solution to a technology-based problem. The underlying technology is not improved in any way. Furthermore, paying for products, receiving requests to pay for products using installment payment plans, and facilitating installment payment plans are not computer-related technologies. These activities exist (and have existed) outside the realm of computer-based payment systems (e.g., in person payment, human-executed installment payment plans), and therefore these payment “systems” in general do not amount to technological environment. That the current claims execute the process using servers amounts to adding the words “apply it” on a generic computer and/or as mere instructions to implement the abstract idea on a generic computer and/or serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments). Technology is not being improved by enabling redemption of reward points to make installment payments, or by determining payment plans based on average monthly points earned by the payer. In other words, no technical improvement is realized as a result of implementing the idea with the claimed servers, which amount to general purpose computers and/or a requirement to implement the idea within a particular payment environment.
Reciting an invention that is an “improvement” over a conventional/prior way of doing something is also not, by itself, a qualifier for eligibility. The idea of using reward points to pay installment payments (including the steps of determining an amount of reward points required based at least in part on communication with an issuer of the points and using the determined number of points required for facilitating the determination of payment term plans), or enabling a user to pay for a product using installment payments made with reward points, is an abstract idea. Methods of implementing conventional installment payment plans are also an abstract ideas. Offering/developing installment payment plans that involve payments made with reward points may be an improvement over conventional installment payment plan methods (e.g., because it allows you to use rewards instead of money), but this improvement amounts to an improvement to the judicial exception itself, not an improvement in technology.


Appellant further argues that “the instant claims also recite additional elements (e.g., server system, payment network, issuer server) that, even though they may be considered “generic,” are used in a specific manner to determine an installment payment term plan of non-currency based on past cardholder behavior (e.g., usage) that is provided to the cardholder, which provides a specific/technical improvement over prior systems (e.g., using past user behavior to predict future non-currency accrual that allow users to make non-currency installment payments) resulting in an improvement to payment systems in general and installment payment systems in particular” (page 17)
The Examiner respectfully disagrees. The servers are not used in a specific manner. They are merely being used to implement the abstract idea. As discussed above with respect to Applicant’s first argument, executing the claimed functions (i.e., implementing the idea) does not provide a technical improvement (e.g., to the servers themselves, the network., etc.). Offering/developing installment payment plans that involve payments made with reward points may be an improvement over conventional installment payment plan methods, but this improvement amounts to an improvement to the judicial exception itself, not an improvement in technology. 


Appellant further argues that “in contrast to the claims in buySAFE, the instant claims recite an improvement to payment technology by using past cardholder behavior to predict future noncurrency accrual that allow cardholders to make non-currency installment payments. That is, the claims are not “squarely about” a commercial or legal interaction, but instead about an improvement in payment technology that allows for payment using non-currency when that noncurrency does not yet exist”. (page 20)
The Examiner respectfully disagrees. As discussed above with respect to Applicant’s first argument, executing the claimed functions (i.e., implementing the idea) does not provide a technical improvement (e.g., to the servers themselves, the network., etc.). Offering/developing installment payment plans that involve payments made with reward points may be an improvement over conventional installment payment plan methods, but this improvement amounts to an improvement to the judicial exception itself, not an improvement in technology. 


Appellant further argues that “Appellant submits that while recitation of a ‘specific way’ of doing something or an ‘improvement’ over a conventional/prior way of doing something are not, individually by themselves, a “qualifier for eligibility,” these considerations are definitely used in determining eligibility under Step 2A, Prong 2; and because the instant claims do recite improvements to payment technology (as explained above), these considerations push the claims into patent eligible subject matter. See MPEP 2106.04(a).” (page 20)
The Examiner respectfully disagrees. Although the Examiner agrees that there are certain times when it is critical to consider whether the claims recite a ‘specific way’ of doing something, Appellant has not shown that this is one of those times. Specifically, reciting a ‘specific way’ of doing something may be helpful to show that the claims actually recite a solution to a problem, as opposed to merely claiming the idea of a solution. However, in this case, the “solution” is not necessarily rooted in computer technology, the problem is not technology-based, and the alleged improvement (allowing users to make non-currency installments payments) amounts to an improvement to the judicial exception itself, not an improvement in technology. As such, the consideration of whether the claims actually recite the improvement is inconsequential. The Examiner agrees the claims recite the alleged improvement, but the improvement amounts to an  improvement in the abstract idea itself (e.g. a recited fundamental economic concept). A such, the claims do not improve technology (per MPEP 2106.05(a) II). 


Appellant further argues that “Appellant submits that the claims should be found allowable under Step 2B of the Revised Alice test because, at a minimum, the claims recite activity that is not well-understood, routine, and/or conventional in payment technology… the inclusion of the payment server (and its accompanying functionality) recited in the instant claims modify conventional payment technology… the recited payment server/server system (and its accompanying functionality) is unconventional in installment payments and is an improvement in payment technology because the claims allow for payment using non-currency (e.g., reward points)… recite an unconventional modification to payment technology”. (pages 22-23)
	Examiner respectfully disagrees. Appellant explicitly states that “it is the functionality recited in the claims, including that ability to use past cardholder behavior to predict future non-currency accrual that allow users to make non-currency installment payments, that provides the not well-understood, not routine, and/or not conventional activity” (page 24). As best as understood, it appears as if Appellant is arguing that because the payment server is implementing an unconventional installment payment plan process, the server and/or system is therefore unconventional. This logic is erroneous, because the installment payment plan determining process is the abstract idea, not an “additional element”. Step 2B of the analysis pertains to the “additional elements” in the claims. The additional element is/are the server(s), which is/are otherwise conventional, and are used merely as tools for implementing the abstract idea. The recitation of this/these server(s) in the claims amounts to adding the words “apply it” on a generic computer (and/or conventional arrangement of computers) and/or as mere instructions to implement the abstract idea on a generic computer and/or serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments). Appellant has not shown why the server(s) themselves are other than what is well-understood, routine, and conventional. 
 

Appellant further argues that  “The Examiner’s position here (that the claims are not conventional because the activity recited in the claims may be carried out by a “generic” computer) is a clear error because the Examiner appears to rely on the machine or transformation test described in MPEP 2106.05(b). However, while the application of a judicial exception with a particular machine may be an important clue for patent eligibility, it is not a stand-alone test. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010). Indeed, there are numerous examples throughout MPEP 2106 that recite patent eligible concepts that are implemented on “generic” computers” (page 25
	Examiner respectfully disagrees. The Examiner’s position was not that the claims are conventional because the activity may be carried out by a generic computer. The Examiner’s position is that Appellant’s specification describes the “server system” and/or “issuer server” as being equivalent to general purpose computers (see [0098], [0103]-[0104], [0122]) and that even if these server(s) were considered to be particular, requiring these particular servers to implement the claimed method would alternatively serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments). In other words, the servers, even if considered to be “particular” (which the Examiner maintains they are not), would amount to field of use limitations.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.